Case 3:20-cv-08526-FLW-TJB Document 14 Filed 09/15/20 Page 1 of 5 PageID: 142




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 DANIEL AZCONA,                                           Civil Action No. 20-8526 (FLW)

                 Plaintiff,
                                                           MEMORANDUM & ORDER
        v.

 CHARLES ELLIS, et al.,

                 Defendants.



       Plaintiff Daniel Azcona is a pretrial detainee currently incarcerated at Mercer County

Correctional Center. He has filed a Complaint asserting violations of his civil rights pursuant to

28 U.S.C. § 1983, see ECF No. 1, and an application to proceed in forma pauperis (“IFP

application”). ECF No. 2-1. At this time, the Court will grant Plaintiff’s IFP application. See 28

U.S.C. § 1915. This case is subject to sua sponte screening by the Court pursuant to 28 U.S.C. §

1915(e)(2)(B). For the reasons explained in this Memorandum and Order, the Court will provide

Plaintiff with the opportunity to submit an Amended Complaint prior to screening the Complaint

for dismissal.

       On July 9, 2020, Plaintiff’s original Complaint was docketed. ECF No. 1. In the original

Complaint, Plaintiff asserts that he contracted the novel coronavirus disease 2019 (“COVID-19”)

at Mercer County Correctional Center and seeks “immediate release on drug court supervision”

and $500,000,000 in damages. See ECF No. 1 at 1-6.

       Subsequently, Plaintiff filed numerous letters regarding “evidence” and grievances

related to his civil case. See ECF Nos. 2-13. It is not clear whether Plaintiff is attempting to

supplement or amend his Complaint through these submissions. The Court declines to construe

these piecemeal submissions as amendments to Plaintiff’s Complaint, as they do not comply with
Case 3:20-cv-08526-FLW-TJB Document 14 Filed 09/15/20 Page 2 of 5 PageID: 143




Fed. R. Civ. P. 15. The Court further notes Plaintiff is not required to prove his case or submit

evidence at this stage of the proceedings. Instead, his Complaint must comply with Fed. R. Civ.

P. 8(a), which provides as follows:

               (a) Claim for Relief. A pleading that states a claim for relief must
               contain:
               (1) a short and plain statement of the grounds for the court's
               jurisdiction, unless the court already has jurisdiction and the claim
               needs no new jurisdictional support;
               (2) a short and plain statement of the claim showing that the
               pleader is entitled to relief; and
               (3) a demand for the relief sought, which may include relief in the
               alternative or different types of relief.
Fed. R. Civ. P. 8, General Rules of Pleading. Because Plaintiff appears to seek release from

pretrial detention, the Court notes that release from detention is not available relief in a civil

rights action. See Preiser v. Rodriguez, 411 U.S. 475 (1973) (holding that habeas corpus is the

exclusive remedy for a prisoner who challenges the fact or duration of his confinement and seeks

immediate or speedier release). Accordingly, this action, even if successful, would not entitle

Plaintiff to release from pretrial detention.

       In light of his pro se status, the Court will provide Plaintiff the opportunity to submit a

single all-inclusive Amended Complaint within 45 days of the date of this Memorandum and

Order. If Plaintiff submits an Amended Complaint within 45 days, the Court will screen the

Amended Complaint for dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). If Plaintiff fails to

submit an Amended Complaint within that timeframe, the Court will consider his original

Complaint as the operative complaint in this action and screen the original Complaint pursuant to
Case 3:20-cv-08526-FLW-TJB Document 14 Filed 09/15/20 Page 3 of 5 PageID: 144




§ 1915(e)(2)(B). The Court will also administratively terminate this matter pending Plaintiff’s

response to this Memorandum and Order. 1

        IT IS, THEREFORE, on this 15th day of September 2020,

        ORDERED that Plaintiff's application to proceed in forma pauperis pursuant to 28 U.S.C.

§ 1915 (ECF No. 2-1) is hereby GRANTED; and it is further

        ORDERED that the Complaint shall be filed (ECF No. 1); and it is further

        ORDERED that, pursuant to 28 U.S.C. § 1915(b) and for purposes of account deduction

only, the Clerk shall serve a copy of this Order by regular mail upon the Attorney General of the

State of New Jersey and the Administrator of Mercer County Correctional Center; and it is further

        ORDERED that Plaintiff is assessed a filing fee of $350.00 and shall pay the entire filing

fee in the manner set forth in this Order pursuant to 28 U.S.C. § 1915(b)(1) and (2), regardless of

the outcome of the litigation, meaning that if the Court dismisses the case as a result of its sua

sponte screening, or Plaintiff’s case is otherwise administratively terminated or closed, § 1915

does not suspend installment payments of the filing fee or permit refund to the prisoner of the

filing fee, or any part of it, that has already been paid; and it is further




1
  Petitioner is informed that administrative termination is not a “dismissal,” and that the Court
retains jurisdiction over his case. See Papotto v. Hartford Life & Acc. Ins. Co., 731 F.3d 265,
275 (3d Cir. 2013) (distinguishing administrative terminations from dismissals). “Dismissals
end all proceedings, at which time the district court relinquishes any jurisdiction over the matter.
. . . By contrast, administrative closings do not end the proceeding. Rather, they are a practical
tool used by courts to ‘prune . . . overgrown dockets’ and are ‘particularly useful in
circumstances in which a case, though not dead, likely to remain moribund for an appreciable
period of time.’” Id. (citing Freeman v. Pittsburgh Glass Works, LLC, 709 F.3d 240, 247 (3d
Cir. 2013) (internal quotation marks omitted); see also Lehman v. Revolution Portfolio, LLC, 166
F.3d 389, 392 (1st Cir. 1999) (“Administrative closings comprise a familiar, albeit essentially ad
hoc, way in which courts remove cases from their active files without making any final
adjudication.”).
Case 3:20-cv-08526-FLW-TJB Document 14 Filed 09/15/20 Page 4 of 5 PageID: 145




        ORDERED that pursuant to Bruce v. Samuels, 136 S. Ct. 627, 632 (2016), if Plaintiff owes

fees for more than one court case, whether to a district or appellate court, under the Prison

Litigation Reform Act (PLRA) provision governing the mandatory recoupment of filing fees,

Plaintiff’s monthly income is subject to a simultaneous, cumulative 20% deduction for each case

a court has mandated a deduction under the PLRA; i.e., Plaintiff would be subject to a 40%

deduction if there are two such cases, a 60% deduction if there are three such cases, etc., until all

fees have been paid in full; and it is further

        ORDERED that pursuant to 28 U.S.C. § 1915(b)(2), in each month that the amount in

Plaintiff’s account exceeds $10.00, the agency having custody of Plaintiff shall assess, deduct from

Plaintiff’s account, and forward to the Clerk of the Court payment equal to 20% of the preceding

month’s income credited to Plaintiff’s account, in accordance with Bruce, until the $350.00 filing

fee is paid. Each payment shall reference the civil docket numbers of the actions to which the

payment should be credited; and it is further

        ORDERED that the Clerk of the Court shall send Plaintiff a copy of the Prisoner Civil

Rights Complaint form, DNJ-ProSe-006.pdf; and it is further

        ORDERED that Plaintiff may submit an all-inclusive Amended Complaint within 45

days of the date of the Order; and it is further

        ORDERED that if Plaintiff fails to submit an Amended Complaint within that

timeframe, the Court will screen Plaintiff’s original Complaint (ECF No. 1), for dismissal

pursuant to 28 U.S.C. § 1915; and it is further

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE

this action pending Plaintiff’s response to the Court’s Memorandum and Order; and it is further
Case 3:20-cv-08526-FLW-TJB Document 14 Filed 09/15/20 Page 5 of 5 PageID: 146




        ORDERED that the Clerk of the Court shall send a copy of this Memorandum and Order

to Plaintiff at the address on file.



                                                        /s/ Freda L. Wolfson
                                                        Freda L. Wolfson
                                                        U.S. Chief District Judge
